COURT OF CHANCERY
                                           OF THE
                                     STATE OF DELAWARE
PATRICIA W. GRIFFIN                                                       CHANCERY COURTHOUSE
MASTER IN CHANCERY                                                             34 The Circle
                                                                       GEORGETOWN, DELAWARE 19947




                                 Date Submitted:     May 16, 2022
                                 Final Report:       June 10, 2022

Michael F. McGroerty, Esquire            Catrina Aikens
Law Office of Michael F. McGroerty, P.A. 103 Newton Drive
110 North Pine Street                    Bear, Delaware 19701
Seaford, Delaware 19973

Melissa Morgan                                       Asia Wilson
229 Bill Stewart Blvd.                               2507 North Market Street
LaVerne, TN 37086                                    Wilmington, Delaware 19802

Wilbert Octavis Mable, Jr.                           Ameer Marquis Octavis Mable
1120 B Street                                        16 South Street
Wilmington, Delaware 19801                           New Castle, Delaware 19720

         RE:         In re Estate of Wilbert Octavis Mable, Sr.
                     C.A. No. 2020-0089-PWG

Dear Counsel and Parties:

         Pending before me is a matter in which a beneficiary of an estate seeks

removal of the estate’s personal representative and appointment as the successor

personal representative.           While this matter was being litigated, the personal

representative filed a notice with the New Castle County Register of Wills of her

intent to resign as personal representative of the estate. On April 12, 2022, I asked

the parties to submit status reports regarding the status of this matter in light of

developments with the Register of Wills. Only the beneficiary responded to this
The Estate of Wilbert Octavis Mable, Sr.
C.A. No. 2020-0089-PWG
June 10, 2022

request, arguing that the Court should decide in the first instance who should be

appointed as successor personal representative.                In this report, I reject the

beneficiary’s argument and stay proceedings in this matter until the Register of

Wills acts on pending petitions before it. This is a final report.

                                           I.   Background

          Wilbert Octavis Mable, Sr. (“Decedent”) passed away on July 23, 2015.1

Catrina Aikens (“Aikens”) filed a Petition for Authority to Act as Personal

Representative with the New Castle County Register of Wills (“Register”) on

January 26, 2015.2 Asia Mable (“Asia”), Joe Ann Mable, and Wileysha Mable

(“Wileysha”) filed renunciations of the right and power of administration of

Decedent’s estate with Aikens’ petition.3             On January 29, 2016, the Register

appointed Aikens as personal representative of the Estate of Wilbert Octavis

Mable, Sr. (“Estate”).4 On March 19, 2019, after a period of inaction, the Register

ordered that it would take no further action on the case, and would not set up a rule

to show cause proceeding to seek removal of Aikens as personal representative.5



1
 Docket Item (“D.I”) 1, ¶ 1; In the Matter of Wilbert Octavis Mable, Sr., New Castle
County Register of Wills Folio No. 162238 [hereinafter “ROW Folio”], D.I. 1.
2
    ROW Folio, D.I. 1.
3
    Id. I use first names in pursuit of clarity and intend no familiarity or disrespect.
4
    Id.
5
    ROW Folio, D.I. 4.

                                                  2
The Estate of Wilbert Octavis Mable, Sr.
C.A. No. 2020-0089-PWG
June 10, 2022

          On February 13, 2020, Wileysha filed a Petition for Authority to Act as

Personal Representative (“ROW Petition”).6 Also on February 13, 2020, Wileysha

filed the Petition to Remove Administratrix and Appoint New Administration

(“Chancery Petition”) with this Court, naming Aikens as respondent in her

capacity as personal representative of the Estate and asking the Court to remove

Aikens for failure to administer the Estate.7 On March 31, 2020, Wileysha moved

for default judgment.8 On May 21, 2020, Aikens filed a claim against the Estate

with the Register in the amount of $49,850.00.9 By letter dated July 7, 2020,

Aikens responded to the motion for default judgment, arguing that Wileysha and

some of her siblings were not the Decedent’s biological children.10 At a hearing on

September 10, 2020, I denied the motion for default judgment and ordered that an

evidentiary hearing would be scheduled to resolve the various claims raised,

including whether Wileysha’s prior renunciation was void or revoked.11

          The matter in this Court proceeded to discovery and discovery disputes.12

On or before March 7, 2022, Aikens contacted the Register and announced her

6
    ROW Folio, D.I. 5.
7
    D.I. 1.
8
    D.I. 5.
9
    ROW Folio, D.I. 8.
10
     D.I. 7.
11
     D.I. 12.
12
     See D.I. 15; D.I. 16; D.I. 17; D.I. 21; D.I. 23; D.I. 24.

                                                 3
The Estate of Wilbert Octavis Mable, Sr.
C.A. No. 2020-0089-PWG
June 10, 2022

intent to resign as personal representative of the Estate.13 On March 22, 2022,

Aikens filed with the Register her request to resign as personal representative of

the Estate.14 Also on March 22, 2022, Asia filed a letter with the Register asking

to be appointed as successor personal representative.15 On March 28, 2022, the

Register requested that Wileysha respond to the letters filed by Aikens and Asia.16

         The parties also filed letters with this Court about these developments. On

March 25, 2022, Asia filed a letter requesting DNA testing of certain parties.17 On

March 29, 2022, Aikens filed a letter noting that she had submitted a resignation to

the Register and contending that she should not be responsible for Wileysha’s

attorneys fees.18 On March 31, 2022, Wileysha filed a letter, taking issue with

transactions that occurred under Aikens’ administration of the Estate.19 On April

5, 2022, Wileysha filed another letter, indicating that certain parties have filed a

petition to adjudicate paternity in the Family Court.20




13
     ROW Folio, D.I. 9.
14
     ROW Folio, D.I. 10.
15
     ROW Folio, D.I. 11.
16
     ROW Folio, D.I. 12.
17
     D.I. 26.
18
     D.I. 29.
19
     D.I. 31.
20
     D.I. 32.

                                           4
The Estate of Wilbert Octavis Mable, Sr.
C.A. No. 2020-0089-PWG
June 10, 2022

          On April 12, 2022, I sent a letter to the parties requesting status reports and

their positions on what remained before this Court in light of Aikens’ actual or

purported resignation as personal representative of the Estate.21 On May 12, 2022,

Wileysha filed a letter with this Court, arguing that there are still issues for the

Court to adjudicate under the Chancery Petition.22 On May 11, 2022, Wileysha

filed a letter with the Register, asking the Register to adjudicate the ROW

Petition.23 On May 16, 2022, Wileysha filed another letter with this Court, arguing

that Court of Chancery Rule 207 allows the Court to adjudicate any petition related

to an estate matter.24

                                           II.   Analysis

          The Chancery Petition seeks only two actions for relief: (1) removing

Aikens as personal representative of the Estate and (2) directing the Register to

appoint Wileysha as personal representative of the Estate.25 There are no other

pleadings in this matter. Aikens has voluntarily purported to resign as the personal

representative of the Estate.26 Thus, at least part of the Chancery Petition is no

longer a live controversy because Aikens has voluntarily requested to resign. The


21
     D.I. 34.
22
     D.I. 35.
23
     ROW Folio, D.I. 15.
24
     D.I. 37.
25
     D.I. 1, at 3.

                                                 5
The Estate of Wilbert Octavis Mable, Sr.
C.A. No. 2020-0089-PWG
June 10, 2022

issue before me is whether the Court may act to appoint Wileysha as successor

personal representative or whether the Register must act in the first instance.

         The Chancery Petition was filed under 12 Delaware Code § 1541,27 which

states in relevant part, “If an executor or administrator neglects official duties, the

Court of Chancery may remove the executor or administrator from office.”28 In an

appropriate case following such a removal, the Court could appoint a successor

personal representative or executor.29        Here, though, the Court has made no

findings regarding removal of the personal representative or taken any action that

would require the appointment of a successor personal representative.

         Under Title 12, Chapter 15 of the Delaware Code, the Register of Wills for

the respective counties grants letters of administration and appoints personal

representatives.30         Title 12 of the Delaware Code specifically addresses the

appointment of a successor administrator during the pendency of litigation


26
     ROW Folio, D.I. 10.
27
     See D.I. 2.
28
     12 Del. C. § 1541(a).
29
  See, e.g., Scholl v. Murphy, 2002 WL 31112203 (Del. Ch. Sept. 4, 2002); Est. of
Lockwood, 1982 WL 149627 (Del. Ch. Aug 11, 1982).
30
  See 12 Del. C. § 1502(a) (“… letters testamentary shall be granted by the Register of
Wills …”); 12 Del. C. § 1504(a) (“Letters of administration …. shall be granted by the
Register of Wills …”); 12 Del. C. § 1505(a) (“… letters of ancillary administration …
shall be gratned by a Register of Wills ….”); 12 Del. C. § 1505(e) (“Any interested
person may petition the Register of Wills of a proper county for the appointment of an
administrator.”).

                                             6
The Estate of Wilbert Octavis Mable, Sr.
C.A. No. 2020-0089-PWG
June 10, 2022

concerning the right administer an estate. “Administration during the pendency of

litigation concerning … the right to administer … may be granted by the Register

of Wills.”31

         In a supplemental filing, Wileysha contends that Court of Chancery Rule

207 allows the Court to adjudicate any petition related to the administration of

estates.32 However, Court of Chancery Rule 207 does not create a separate cause

of action; rather, it lists various petitions authorized by other law related to estates

and trusts that may be filed in this Court and confirms that they will be treated as

civil action matters in this Court as opposed to civil miscellaneous matters.33

         Therefore, because this Court has made no removal of the personal

representative of the Estate, the Register should decide the appointment of a

successor administrator by adjudicating Aikens’ request to resign and the ROW

Petition in the first instance.34 Should any dispute remain following the Register’s




31
     12 Del. C. §1507(c).
32
     D.I. 37.
33
    See Court of Chancery, Rule Amendments Effective January 1, 2015,
https://www.courts.delaware.gov/chancery/ruleupdates.aspx (last visited June 8, 2022)
(“Rule 207 has been revised to clarify the types of cases that must be filed as Civil
Actions (‘CAs’) rather than Civil Miscellaneous matters (‘CMs’).”).
34
  See In re Est. of Trammel, 2010 WL 692328 (Del. Ch. Feb. 9, 2010) (remanding a
matter to the Register of Wills after removing an administrator for determination of the
appointment of a successor administrator), aff’d, 7 A.3d 485 (Del. 2010) (TABLE).

                                           7
The Estate of Wilbert Octavis Mable, Sr.
C.A. No. 2020-0089-PWG
June 10, 2022

adjudication of Aikens’ request to resign and the ROW Petition, the parties may

return to the Court for review of the Register’s decision.35

        Until such a time as a party seeks review of the Register’s decision, this

matter is STAYED. “The Court’s right to grant a stay is within the exclusive

discretion of the Court. The discretion to issue a stay is inherent in every court and

flows from its control over the disposition of cases on its docket.”36 Here, a stay is

appropriate while the Register makes a decision on the issues before the Register in

the first instance.37 Once the Register has made its decision, any issues remaining

in this matter may be addressed by the Court, and the parties may bring any issues

regarding the Register’s decision to the Court for review.




35
  See 12 Del. C. § 2502(b) (all decisions of the Register of Wills are “subject to being set
aside or modified by the Court [of Chancery] at any time within 30 days thereafter”).
36
  In re Bay Hills Emerging Partners I, LP, 2018 WL 3545305, at *2 (Del. Ch. July 23,
2018) (internal quotation marks and citation omitted).

                                             8
The Estate of Wilbert Octavis Mable, Sr.
C.A. No. 2020-0089-PWG
June 10, 2022

                                           III.   Conclusion

        Therefore, I recommend that the Court STAY this matter until the New

Castle County Register of Wills resolves the petitions and issues before it

regarding the administration of the Estate. This is a final master’s report, and

exceptions may be taken under Court of Chancery Rule 144.

                                                  Sincerely,

                                                  /s/ Patricia W. Griffin

                                                  Patricia W. Griffin
                                                  Master in Chancery


cc:     New Castle County Register of Wills




37
  See generally Terrell v. Kiromic Biopharma, Inc., 2022 WL 175858, at *7 (Del. Ch.
Jan. 20, 2022) (staying further consideration pending decision by another entity of the
applicability of a contractual provision).

                                                    9